United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1032
                         ___________________________

                               F. Allan Midyett, M.D.

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

            Robert Wilkie, Secretary, Department of Veterans Affairs

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: August 26, 2020
                              Filed: August 31, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.

      F. Allen Midyett appeals after the district court1 dismissed his employment
discrimination action as barred by res judicata, based on the dismissals of his prior

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
employment discrimination suits related to the same events. The district court also
denied his post-judgment motion under Federal Rule of Civil Procedure 60(b), in
which Midyett asserted that res judicata was inapplicable because the dismissals of
his prior suits were based on fraud.

        Because the only order of the district court designated in Midyett’s notice of
appeal was the order denying his post-judgment motion, we conclude that the scope
of this appeal is limited to review of that order; and we further conclude that there
was no abuse of discretion in the denial of post-judgment relief. See Fed. R. App.
P. 3(c)(1) (notice of appeal must, inter alia, designate judgment, order, or part thereof
being appealed); Chambers v. City of Fordyce, Ark., 508 F.3d 878, 881-82 (8th Cir.
2007) (per curiam) (appeal from denial of Fed. R. Civ. P. 60(b) motion does not raise
underlying judgment for review, but only question of whether district court abused
its discretion in ruling on motion); E.F. Hutton & Co. v. Berns, 757 F.2d 215, 216-17
(8th Cir. 1985) (to prevail on Fed. R. Civ. P. 60(b) motion based on fraud, movant
must establish by clear and convincing evidence that adverse party engaged in fraud
or other misconduct that prevented movant from fully and fairly presenting his case).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the motion filed
by the Secretary of the Department of Veterans Affairs seeking to supplement the
record.
                       ______________________________




                                          -2-